Hill, J.
The plaintiff in error made an attempt'to bring this case to the October term, 1915, of this court, as on a fast writ of error; and it was then adjudged that, inasmuch as no order had been passed granting or refusing an injunction or appointing or refusing to appoint a receiver, a fast bill of exceptions would not lie, and that the bill of exceptions would be treated as an ordinary bill of exceptions to a judgment overruling a demurrer, returnable to the March term, 1916, and the case was transferred and entered on the docket of the March term. This now leaves in the case for determination only the question with respect to the judgment overruling the demurrer to the petition. Inasmuch as the judgment referred to, however, was rendered at an interlocutory hearing at chambers, prior to tbs appearance term of the case, and the *504court was without power at that time to render a decision on the demurrer, the judgment overruling it must be reversed. Ivey v. City of Rome, 129 Ga. 286 (58 S. E. 852).
February 15, 1917.
Equitable petition. Before Judge Hammond. Jenkins superior court. October 4, 1915. -
Dixon & Dixon and W. Van Tyler, for plaintiffs in error.
Thomas L. Hill, contra.

■Judgment reversed.


All the Justices conou/r.